       Case 1:19-cv-03703-DLI-RER Document 37 Filed 02/11/21 Page 1 of 2 PageID #: 132




                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                         LAW DEPARTMENT                                              OMAR J. SIDDIQI
Corporation Counsel                             100 CHURCH STREET                                          Senior Counsel
                                                NEW YORK, NY 10007                                   Tel.: (212) 356-2345
                                                                                                      Fax: (212) 356-3509
                                                                                                    osiddiqi@law.nyc.gov

                                                                     February 11, 2021


        VIA ECF
        Honorable Ramon E. Reyes
        United States Magistrate Judge
        United States District Court
        Eastern District of New York

                 Re:   Jennifer Padilla v. City of New York, et al. 19-CV-3703 (RER)

        Your Honor:

                        I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, and the attorney assigned to represent defendants in the above-referenced
        matter. The parties write jointly to respectfully request that the Court extend the deadline to
        complete paper discovery from February 22, 2021 until March 15, 2021, and extend the time for
        the parties to complete depositions in this matter until March 29, 2021.

                        As the parties explained to the Court in their February 8, 2021 letter, the parties
        had scheduled the depositions of the parties in this matter for the week of January 18, 2021.
        Plaintiff's counsel first learned of an IAB investigation related to Ms. Padilla's arrest, defendant
        officer Bourne and plaintiff's step-father former NYPD detective John Phelan on January 18,
        2021 when preparing for plaintiff's deposition scheduled the following day. Defendants were
        unaware, prior to this information, that there was an IAB investigation into Mr. Phelan’s conduct
        stemming from the arrest of plaintiff. Plaintiff at that time made a discovery request for any
        interviews and materials stemming from the IAB investigation. The parties conferred, and on
        January 20, 2021, informed the Court of the situation. (Dkt. No. 33). As the parties stated in the
        January 20th letter, their joint position was that it was important to review any testimony given in
        connection with the IAB investigation prior to holding depositions of the parties.

                       On February 1, 2021, defendants filed a consent motion asking for additional time
        to provide a status report, because no further information had been received from NYPD. On
        February 5, 2021, defendants filed the most recent status update, informing the Court that while
        some records had been located with regard to an IAB investigation, they were still searching for
        any interviews and further materials. On February 2, 2021, defendants received preliminary
Case 1:19-cv-03703-DLI-RER Document 37 Filed 02/11/21 Page 2 of 2 PageID #: 133




paperwork regarding the sought IAB investigation, and have made an expedited request to
receive the interview summaries and interview audio files relating to that investigation.

                The parties jointly represent that these interviews are material to this matter and
would impact their preparation for deposition. The parties have been working together diligently
since January 19, 2021, to try to identify the sought after materials with specificity and to obtain
said materials. The reason for this discovery request is to allow the parties to obtain the interview
materials, have sufficient time to review them, and thereafter depose witnesses.

               For the foregoing reasons, the parties now respectfully request that the Court
grant time until March 15, 2021, to obtain the interview materials, and grant time until March 29,
2021, for the parties to complete depositions in this matter.

               Thank you for your consideration herein.

                                                              Respectfully submitted,
                                                              s/ Omar J. Siddiqi
                                                              Omar J. Siddiqi
                                                              Senior Counsel
cc:    Gabriel Paul Harvis (By ECF)
       Baree N Fett (By ECF)
       Attorneys for Plaintiff




                                                 2
